Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 17-25 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gangi in view of Pavlov et al. (US 4614861). 
Regarding claim 17, Gangi teaches a method comprising: electromagnetically communicating, from a payment card, a credit card number [0018] [0021]; wirelessly receiving, on said payment card, information via a infrared-based communications signal [0018]; and utilizing said credit card number to complete a purchase transaction [0021].
Gagni lacks the printed credit card number.
Pavlov teaches wherein at least a portion of said credit card number is printed on said payment device (Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the account number printed on the card because it allows the card to still function and be usable in the case of an electrical malfunction. For example, if the battery dies, the card will still be usable because the user can simply manually enter the account number for payment.
Regarding claim 18, Gangi teaches the method of claim 17, as shown above.
Gangi lacks explicitly discussing the processor and battery.

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide a battery and processor because these components are required to allow the device of Gagni to function properly. A processor allows all of the computational functions of Gagni to be performed in the card device, and the battery provides the required energy to power the various components of Gangi. Further, the processor and battery taught in Pavlov are of such a size that they can easily be incorporated into a device as taught by Gagni.
Regarding claim 19, Gangi teaches further comprising updating software on said payment card based on said received information [0018].
Regarding claim 20, Gangi teaches further comprising storing said credit card number on a memory of said payment device [0021].
Regarding claim 21, Gangi teaches further comprising utilizing a security code to complete said purchase transaction [0015].
Regarding claim 22, Gangi teaches wherein software on said payment card is updated based on said received information [0018].
Regarding claims 23-25, Gangi teaches updating software on said payment device based on said received information [0018], wherein said software is not magnetic stripe data [0018] (data is eventually sent to magnetic stripe but is not magnetic stripe data when stored), wherein said software is a set of processor instructions, wherein a set of processor instructions on said payment device is updated based on said received information [0018].
Regarding claim 28, Gangi teaches wherein said wirelessly receiving includes receiving information from a card reader [0018] (anything that communicates with the card is a card reader).
s 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gangi as modified by Pavlov and further in view of McGregor (US 2005/0029349 A1). The teachings of Gangi as modified by Pavlov have been discussed above.
Regarding claims 26 and 27, Gangi as modified by Pavlov teaches the features of claim 17, as discussed above.
Gangi lacks the details of the dynamic security code.
McGregor teaches utilizing a dynamic security code to complete said purchase transaction, said dynamic security code including a counter number, wherein said security code is not a personal identification number [0025].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use a security code as taught by McGregor because it provides a higher level of security for each transaction.
Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.
Regarding claim 17, applicant maintains the argument Gagni in view of Palov does not teach the features of the claims. Applicant argues that one of ordinary skill in the art would not combine Gagni and Pavlov because Palov discusses declining a transaction in the case that the stripe, embossed, and displayed data are mismatched. However, Gagni does not modify Pavlov. Therefore the authentication process of Pavlov is not relevant to the combination. Palov modifies Gagni, and only in so far as that Pavlov teaches that the card number is printed on the device. The transaction details are taught in Gagni, and this transaction process is modified by Pavlov. Modifying the transaction process of Gagni with the relied upon feature of Pavlov would have been obvious to one of ordinary skill in the art. Therefore, this argument is not found to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RAFFERTY D KELLY/               Examiner, Art Unit 2876